Citation Nr: 0636272	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  95-00 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a cervical and lumbar 
spine disability, to include arthritis and disc disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO) which denied service connection for 
a back condition, to include arthritis and degenerative disc 
disease.

The veteran testified at a January 1996 RO hearing; the 
hearing transcript has been associated with the claims file.  
The veteran requested a Board hearing in January 2002, but 
withdrew this request in July 2002.  

The Board remanded the case to the RO for further development 
in November 2001, June 2003, and in November 2004.  
Development has been completed and the case is once again 
before the Board for review.


FINDING OF FACT

The veteran does not have a cervical and lumbar spine 
disability, to include arthritis and disc disease, 
etiologically related to active service.  


CONCLUSION OF LAW

A cervical and lumbar spine disability, to include arthritis 
and disc disease, was not incurred in or aggravated by active 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a July 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate her claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to her claim.  

The notice of VCAA did not predate initial adjudication of 
the claim. However, the veteran was provided notice which was 
adequate.  Following the notice, the case has been 
readjudicated by the RO which constitutes subsequent process.  
The veteran has not shown how the error was prejudicial.  
Moreover, the essential fairness of the adjudication was not 
affected.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The veteran was provided VCAA content-complying notice and 
proper subsequent VA process.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision.  
However, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See id.  

The veteran's service medical records, VA treatment records, 
VA examinations, Social Security Administration (SSA) 
disability records, private treatment records, and various 
lay statements have been associated with the claims file.  VA 
has provided the veteran with every opportunity to submit 
evidence and arguments in support of her claim and to respond 
to VA notices.  The veteran has not made the Board aware of 
any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

The veteran is seeking service connection for a cervical and 
lumbar spine disability, to include arthritis and disc 
disease.  The Board has carefully reviewed the evidence and 
statements made in support of the claim and finds that the 
preponderance of the evidence is against the veteran's claim.  
Therefore, service connection is not warranted.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  38 
C.F.R. § 3.303(b) (2006).  If the chronicity provision is not 
applicable, a claim may still be established if the condition 
observed during service or any applicable presumption period 
still exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service medical records do not reflect any in-service back 
injury or chronic back disability.  On a January 1970 
enlistment examination, the veteran checked yes to a box 
reflecting "back trouble of any kind", but no chronic 
disability was indicated.  The enlistment examination also 
noted that the veteran had a concussion from a car accident 
prior to service; again, no back injuries were indicated.  
Service medical records show that the veteran was seen for 
headaches with associated pain in the occipital region, pain 
in the trapezius, abdominal pain associated with kidney 
infection, and pyelonephritis in service.  Service medical 
records contain no specific complaints, diagnoses, or 
treatment for chronic back pain.  The veteran's August 1971 
separation examination did not reflect any back problems; the 
veteran denied having "back trouble of any kind."  The 
examiner also noted on separation that the veteran was in 
"good physical condition".  

The veteran claimed in her January 1996 RO hearing testimony, 
and in various lay statements that service medical records 
noted an in-service back problem, citing a notation of 
"refractive error CL".  Service medical records show that 
this notation was made on the veteran's January 1970 
enlistment examination.  The Board finds, however, that the 
notation was made in reference to her vision, and not her 
back.  Service medical records show that the veteran wore 
corrective lenses for farsightedness.  A VA examiner further 
stated that the reference had to do with refraction in the 
eyes.  (See Addendum to the July 2003 VA examination, August 
2003.)  

Post-service, the veteran was seen in August 1976 by a 
chiropractor.  At that time, she complained of chronic pain 
in the lower part of her back; chronic headaches with 
pressure along the neck and down the spine; tingling in her 
legs when sitting; and the temporary loss of use of her legs 
on one occasion a year earlier.  Examination reportedly 
revealed pinched nerves in the neck and lower back; 
developing scoliosis in the lower back; loss of the normal 
lordotic curve in the neck; weakened spinal ligaments with 
fixations.  The recommended treatment was spinal adjustments; 
intersegmental traction; vitamin-mineral supplements; and 
therapeutic heat and muscle balancing therapy.  

The veteran is shown to have post-service injury to her back.  
She was evaluated in September 1987, by Dr. G.J.M. for 
injuries suffered in a slip and fall accident at a drug 
store.  She was treated with physical therapy and medication 
for acute cervical musculo-ligamentous strain to the neck and 
upper-back and soft tissue trauma to the sacral area.  Dr. 
G.J.M. stated that he anticipated treatment duration of 4 to 
6 weeks.  The veteran was diagnosed by VA with anxiety-
induced muscle strain in September 1987.  

The record reflects a current cervical and lumbar spine 
disability, to include arthritis and disc disease.  (See VA 
Treatment Records, September 1993, October 1998, and February 
2003; Kaiser Permanente, September 1993, October 1998, July 
2001, and November 2001.)  However, chronicity of 
symptomatology is shown by medical evidence to exist some 
years after service.  A June 1982 VA hospital summary noted 
spina bifida occulta at the level L5; but, no tests or 
treatment reports were associated with this diagnosis.  
Further, the veteran is not shown to have a current diagnosis 
of spina bifida.  (See id.)

The veteran was seen in September 1993 for chronic back pain; 
a MRI reflected a minor abnormality of the spine.  (VA 
Treatment Records, September 1993).  MRI and x-ray reports 
from Kaiser Permanente reflect diagnoses of cervical 
spondylosis; small osteophyte disc complex; scoliosis; and 
early degenerative changes at multilevels of the thoracic 
spine. (Kaiser Permanente, September 1993, October 1998, July 
2001, and November 2001.)  The first x-ray or MRI evidence 
noting early degenerative changes, or early degenerative disc 
disease in the cervical lumbar spine was in September 1993.  
(See VA Treatment Records, September 1993; Kaiser Permanente, 
September 1993).  Thus, the Board finds that arthritis did 
not manifest in service, or within one year of separation of 
service.  

The record reflects inconsistent medical histories reported 
by the veteran.  In an October 1994 treatment report from 
Fontana Area Family Health, Dr. L.M. noted that the veteran 
had reported that she had multiple birth defects including 
spina bifida and spondylolisthesis, which caused great 
difficulty in ambulating.  She was in the office with a cane.  
Dr. L.M. stated, however, that it was apparent that the 
veteran frequently ran to catch the bus and ambulated well on 
certain days, and other days she could not ambulate well.  
During the examination, the veteran stated that she fell on 
some oil in the grocery store a few weeks prior and had been 
complaining of bilateral hip pain ever since.  The Board 
notes that the record shows that the veteran fell on oil in a 
drug store in September 1987; a 1994 accident was not noted 
elsewhere in the claims file.  Dr. L.M. stated that the 
veteran was a poor historian, and that she was confabulatory 
and very demonstrative with apparent emotional liability in 
the examination room.  A 1995 SSA decision found that the 
veteran was limited by her severe impairments to a less than 
sedentary range of work.  It was noted in the decision, 
however, that objective findings did not completely account 
for the veteran's reported symptoms, and there appeared to be 
an emotional component exacerbated by her reaction to 
symptoms.  Because the veteran's reported symptomatology is 
not fully supported by medical evidence of record, the Board 
emphasizes that medical evidence based on treatment reports 
and testing such as radiographic evidence and MRIs are more 
probative than opinions largely based on unsubstantiated 
reports as provided by the veteran.  Medical nexus opinions 
should be based on a full review of the claims file, and 
should provide reasons and bases from objective evidence on 
file for any such opinion.  

In June 1996, J.B., M.D., attributed the veteran's back pain 
to diagnoses involving cervical lumbar disease along with 
fibromyalgia and fibromyositis, lordosis of the cervical 
spine, and scoliosis of the thoracic spine - spina bifida. 
Dr. J.B. indicated that a review of the military records 
showed symptoms of cervical lumbar disease at that time 
combined with problems such as fibromyositis and 
fibromyalgia.  Dr. J.B. stated, "It would be logic [sic] for 
a disease such as the chronicity of this one to become 
service aggravated from the strenuous activities of exertion 
in the service". He stated that it would trigger the 
herniated disc and the cervical spine combined with arthritis 
provided by the fibromyositis and fibromyalgia.  

The Board finds that the letter from Dr. J.B. does not 
provide probative evidence of the etiology of the veteran's 
current back disabilities.  Although Dr. J.B. states that 
there was a review of the military records, no specific 
records were cited, and the opinion appears to rely largely 
on a history as provided by the veteran that she had 
complained of upper and lower back pain in service and had 
been disabled by such continuously since that time.  He does 
not provide explanation for the fact that the veteran's 
complaints in service were attributed to other etiology and 
that at no time was she actually seen for cervical or lumbar 
spine disability in service.  Notably, he also fails to 
discuss post-service medical records including the post-
service injuries to the spine sustained by the veteran.  The 
Board notes that medical opinions premised upon an 
unsubstantiated account of a claimant are of no probative 
value and does not serve to verify the occurrences described.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993). See also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant).  Further, a 
subsequent January 1997 VA examination did not support a 
finding of fibromyositis and fibromyalgia.  Thus, Dr. J.B's 
statement cannot be considered as probative evidence.  

During the January 1997 VA examination, the examiner noted 
the veteran's complaints of herniated discs and spondylosis, 
reported fibromyalgia, and multiple impairments including 
scoliosis and lordosis.  The examiner also reviewed the June 
1996 neurological examination by Dr. J.B.  The examiner 
stated that the September 1993 MRI scan revealed cervical 
spondylosis involving C2-6, but with detailed examination, 
the changes were relatively mild without evidence of focal 
significant disc disease.  There was no evidence to suggest 
focal foraminial narrowing or cord compression.  The examiner 
opined that there was no evidence clinically or 
neuroradiologicaly to suggest the presence of multiple level 
disc disease of a symptomatic nature.  The neurological 
examination was normal and there was no evidence of a new 
problem affecting the right upper extremity.  The examiner 
stated that the veteran had diffuse and prominent pain, and 
apparent disability in the upper and lower extremities, and 
that the issue of fibromyalgia has been raised repeatedly in 
the medical record.  There was no evidence, however, to 
indicate a specific and independent diagnosis of this 
particular condition outside of her global pain syndrome.  No 
radiculopathic basis or primary neurological basis was found 
for her pain.  

During a June 1997 Forensic Chiropractic Evaluation, the 
veteran reported sustaining injuries in the hand-to-hand 
portion of basic training and reported having to do heavy 
lifting in service.  The evaluator, B.D., Doctor of 
Chiropractic, stated that he reviewed the medical records.  
He noted a past medical history of arthritis and 
fibromayalgia since the 1970's.  He noted that in 1968, the 
veteran was involved in a motor vehicle accident and 
sustained a fractured cheekbone and elbow; she was 
hospitalized overnight with no follow up.  The veteran 
reported being thrown and hit during a January 1970 C.V.R. 
training causing multiple injuries in-service.  In 1987, she 
fell in some oil, aggravating her pain.  Radiographs of the 
cervical and lumbar spine revealed diffuse degenerative 
changes in the cervical spine and mild degenerative joint 
disease in the mid to lower thoracic and lumbar spine.  The 
veteran was assessed with fibromyalgia; cervical spondylosis 
per MRI of the cervical spine; sacral dysraphism per MRI of 
the lumbar spine; and chronic myofascial pain syndrome.  
Multiple sclerosis was ruled out.  

The evaluator indicated that the veteran's arthritis started 
in service.  However, he related the veteran's back 
disabilities to her reports of being thrown and hit during a 
January 1970 C.V.R. training causing multiple injuries.  
These reported in-service injuries are not documented in the 
service medical records.  Thus, the Board finds that the 
opinion as to etiology of the veteran's cervical and lumbar 
disabilities, premised on these reported injuries, is not 
probative.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

An October 1998 VA MRI of the cervical and thoracic spine 
reflects abnormal disc contours at C3-4 through C5-6, 
apparent right mild convex curvature and a question of 
increased kyphosis of the thoracic spine.  A February 2003 VA 
MRI reflects spondylosis of the cervical spine at C3-4 and 
C4-5 levels and encroachment of the left neural foramina at 
C4-5.  The veteran was assessed with very slight multilevel 
lumbar spine degenerative disease; the lumbar thecal sac and 
the lumbar neural foramina were free of any significant 
narrowing. 

A March 2003 VA examination noted the veteran's complaints of 
back and neck pain since service as a result of carrying 
heavy packs, hand-to-hand combat training and other physical 
activities.  Following a physical examination, the examiner 
concluded that the veteran had degenerative joint disease of 
the cervical and lumbar spine. The examiner stated, "With 
the [veteran's] history of being treated during her service 
years for occipital and trapezius muscle pains arising from 
the cervical and thoracic spine area, her present spine 
problem is likely service connected."  The examiner did not 
refer to documented in-service treatment for back pain.  A 
supplemental opinion was requested, in which the VA examiner 
was asked to review the claims file again to offer an opinion 
with reference to specific medical records.   In a July 2003 
addendum report, the examiner quoted Dr. J.B.'s opinion, then 
noted that the veteran been seen for muscle aches and pains 
in the occipitals and trapezius regions in service, in 
February 1970 and April 1970.  The examiner concluded that 
the veteran had no orthopedic or mechanical problems.  The 
examiner stated, however, that the strenuous activity that 
the military career required of her did put an extra load on 
her status post back musculature and therefore likely 
contributed to her back and neck problem, and that it was 
possible that the post discharge slip and fall accident in 
1987 could have aggravated her back condition, but she was 
having problems with her neck and back musculature even prior 
to that.

Although the examiner indicates review of the records, the 
July 2003 supplemental opinion offers apparently conflicting 
information.  The examiner stated that he reviewed service 
medical records brought in by the veteran, noting muscle 
aches and pains in the occipitals and trapezius regions, and 
concluded that the veteran had no orthopedic or mechanical 
problems.  The examiner then stated that the strenuous 
activity that the military put an extra load on her status 
post back musculature and therefore likely contributed to her 
back and neck problem.  

As demonstrated above, the examiner's statements appeared to 
be contradictory.  Further, although he apparently referred 
to service medical records dated in February 8, 1970, 
February 16, 1970, April 8, 1970, April 13, 1970, and April 
16, 1970, as indicative of treatment for muscle aches in the 
occipital and trapezius muscles, arising out of the cervical 
and lumbar spine, such records actually show treatment for 
headaches; rule out migraines (Feb. 8, 1970); headache refill 
(Feb. 16, 1970); headache in occipital region related to 
tension (Apr. 8, 1970 and April 13, 1970), the later 
appointment in which she refused mental health clinic 
appointment; and occipital headaches with request to have 
eyes checked and a diagnostic impression of functional 
headaches (Apr. 16, 1970).  At no time do any of the service 
medical records indicate complaints, injuries or treatment 
related to the cervical or lumbar spine, and none of the 
service medical records link the veteran's complaints of 
headaches to cervical or lumbar spine disability.  Notably, 
on ophthalmologic consultation in December 1970, she was 
noted to have migraine headaches and small headaches daily; 
she reported a history of eye problems in her family.  Also, 
on ophthalmologic consultation in March 1971, she reported 
that she had had headaches in the a.m. and p.m. for about 
five years; she gave a family history of migraine headaches.  

The claims file was sent for an expert opinion to clarify the 
conflicting information in regard to the veteran's diagnoses 
and etiology of her cervical and lumbar spine disability.  
The May 2006 opinion rendered by Dr. C.M.L., an Affiliate 
Assistant Professor in the Department of Neurology, was based 
on a review of all of the medical evidence in the claims 
file.  Dr. C.M.L. stated that during her time on active duty, 
the veteran presented for clinic visits with complaints of 
headache and neck and upper thoracic pain on an intermittent 
basis.  During her discharge physical dated August 1971, the 
veteran did not complain of any musculoskeletal disorders.  
Dr. C.M.L. gave a comprehensive, detailed account of the 
veteran's medical history, as reflected in the record, on 
which she based her opinion, to include September 1993 x-rays 
and MRIs, a May 1993 disability evaluation, treatment reports 
from Dr. L.M. from December 1993 to August 1994, a March 1995 
Department of Health & Human Services Disability Insurance 
Benefits hearing, a June 1997 forensic chiropractic 
examination, VA treatment reports, and VA examinations.  Dr. 
C.M.L. reviewed the medical evidence and stated in 
conclusion, while there is documentation in the veteran's 
medical record acknowledging multiple musculoskeletal 
comorbidities, there is also information given by the patient 
and various evaluations to cast significant doubt that any of 
these injuries are service-connected.   

The Board finds that the May 2006 expert opinion provides the 
most probative evidence, as it was based on a review of the 
entire claims file and provided clear, objective rational, 
supported by the record, for all opinions rendered.  
According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board.  Id.  In 
this case, the Board finds that the May 2006 expert opinion 
provides the most probative analysis in the etiology of the 
veteran's cervical and lumbar spine disability.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when VA gives an adequate statement of reasons and 
bases).  Thus, the Board finds, based on Dr. C.M.L.'s 
opinion, that service connection for a cervical and lumbar 
spine disability, to include arthritis and disc disease is 
not warranted.

The Board notes that the veteran submitted annotated 
photocopies from various medical journals and textbooks in 
support of her claim.  This, however, cannot be considered as 
competent evidence that addresses the etiology of the 
veteran's cervical and lumbar spine disability.  The Board 
finds that generic texts, such as the ones offered, which do 
not address the facts of this particular veteran's case with 
a sufficient degree of medical certainty, do not amount to 
competent medical evidence of causality.  See Sacks v. West, 
11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).  

The Board has also considered the veteran's own statements in 
support of her claim.  The Board acknowledges the veteran's 
belief that her cervical and lumbar spine are related to 
service.  However, the veteran does not possess the medical 
training and expertise necessary to render a medical opinion 
as to either the cause or diagnosis of a cervical and lumbar 
spine disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1991) (holding that a lay witness can provide an "eye-
witness" account of visible symptoms, but cannot offer 
evidence that requires medical knowledge, such as causation 
or etiology of a disease or injury). See also 38 C.F.R. § 
3.159(a)(2) (2006).  Where the determinative issue is one of 
medical causation or diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991). See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).  

C.  Conclusion

Although the veteran does have a cervical and lumbar spine 
disability, to include arthritis and disc disease, the most 
probative medical evidence of record does not indicate that 
disability was incurred or aggravated in service, arthritis 
did not manifest within a year following the veteran's 
separation from service, and the most probative medical 
evidence does not establish a nexus between the veteran's 
current disability and military service.  Therefore, the 
Board concludes the preponderance of the evidence is against 
finding that the veteran has a cervical and lumbar spine 
disability etiologically related to active service.  The 
appeal is accordingly denied.

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted. In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

Service connection for a cervical and lumbar spine 
disability, to include arthritis and disc disease, is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


